                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA


Erik A. Ahlgren, in his capacity as assignee
in the assignment for the benefit of                      Civil No. 19-00305 (JRT/LIB)
creditors of Ashby Farmers Co-Operative
Elevator Company,

              Plaintiff,                       DEFENDANTS’ AMENDED NOTICE
                                                  OF HEARING ON MOTION
v.                                                      TO DISMISS

Jay Link and Link’s Wild Safaris,

              Defendants.


TO:     Plaintiff and its counsel, Erik A. Ahlgren, Ahlgren Law Office, PLLC, 220 West
        Washington Avenue, Suite 105, Fergus Falls, Minnesota 56532

        PLEASE TAKE NOTICE that on June 25, 2019 at 1:00 p.m., or as soon

thereafter as counsel may be heard, a hearing will take place on Defendants’ motion to

dismiss before the Honorable John R. Tunheim, at the Edward J. Devitt U.S. Courthouse

and Federal Building, Courtroom No. 2, 118 S. Mill Street, Fergus Falls, Minnesota.




11534407v2
Dated: April 9, 2019       BRIGGS AND MORGAN, P.A.

                           By: s/ Mark G. Schroeder
                               Jason R. Asmus (#0319405)
                               Adam G. Chandler (#397408)
                               Mark G. Schroeder (#171530)
                           2200 IDS Center
                           80 South Eighth Street
                           Minneapolis, Minnesota 55402-2157
                           Telephone: (612) 977-8400
                           Fax:        (612) 977-8650
                           Email:      jasmus@briggs.com
                                       achandler@briggs.com
                                       mschroeder@briggs.com

                           ATTORNEYS FOR DEFENDANTS




                       2
11534407v2
